DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 are objected to because of the following informalities:  the limitation “a row of compressor vanes” should include a designating adjective such as “first”, “second”, in order to avoid ambiguity from previously claimed rows of compressor vanes in the chain of dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “a row of high pressure compressor blades” renders the claim indefinite because its unclear whether this is the same row of blades in claim 1 or a different row. 

	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawthorne US 2,548,975.
Regarding claim 1, referring to fig. 3, Hawthorne discloses a gas turbine engine comprising: a rotatable first shaft 20; a first disk, the disk containing the blades 64, 63 connected to the first shaft, the first disk including: a row of low pressure compressor blades 63; and a row of high pressure turbine blades 64 connected to a radially outer the heat exchanger 82 is formed downstream of the compressor and turbine blades but upstream of the combustor.
Regarding claim 2, for the purposes of claim 2, Hawthorne discloses a third disk connected to the first shaft between the first disk and the second disk, the third disk including a row of high pressure compressor blades, the third disk is the disk with blades 37, 38 and is connected to the first shaft in the same manner as the second disk, the disk having a row of high pressure compressor blades 37, the third disk is located between the second and first disks. 
Regarding claim 3, Hawthorne discloses a row of compressor vanes between the first disk and the third disk, see vanes 66. 
	Regarding claim 7, Hawthorne discloses a second shaft connected to the first shaft, wherein the second disk is connected to the second shaft and the first disk is directly connected to the first shaft. The first disk 64, 63 is directly on the shaft 20 and 
	Regarding claim 8, Hawthorne discloses the heat exchanger is downstream of the first disk and the second disk and upstream of the combustor, see fig. 3, the heated air outlet of the recuperator is upstream of the combustor and the hot exhaust inlet of the recuperator is downstream of all the turbine/compressor blades. 
	Regarding claim 9, Hawthorne discloses the heat exchanger accepts compressor exit airflow and turbine exit airflow. Compressor exit flow is in duct 43 and turbine exhaust flow is in duct 48.
	Regarding claim 10, Hawthorne discloses the heat exchanger directs compressor exit airflow to the combustor and directs turbine exit airflow to an exhaust nozzle. Compressor exit airflow is ducted to the combustor via duct 43 and turbine exhaust is ducted to an exhaust nozzle 49 via duct 47.
	Regarding claim 11, Hawthorne discloses a row of turbine vanes forward of the first disk. See vanes 41. 
	Regarding claim 12, Hawthorne disclose a row of turbine vanes forward of the second disk. See vanes 80. 
	Regarding claim 13, Hawthorne discloses a gas turbine engine comprising a rotatable first shaft, a compressor section forming an innermost section; a combustor section forming an outermost section, a turbine section forming an intermediate section, the compressor section, the combustor section and the turbine section being concentric sections surrounding the first shaft; a heat exchanger connected to an aft end of the combustor section, wherein airflow moves through the compressor section forward to aft 
	Regarding claim 14, Hawthorne discloses the compressor section includes a row of low pressure compressor blades 63, a row of compressor vanes 66, a first row of high pressure compressor blades 37, a row of compressor vanes 79, a second row of high pressure compressor blades 76, a row of compressor vanes 29, and a row of high pressure compressor blades 28. 

	Regarding claim 16, Hawthorne discloses a first disk connected to the rotatable shaft includes the row of low pressure compressor blades and the row of high pressure turbine blades, the row of high pressure turbine blades connected to a radially outer end of the low pressure compressor blades. The first disk is the portion that includes the blades 64, 63 where blades 64 are on the radially outer end of the blades 63.
	Regarding claim 17, Hawthorne discloses a second disk connected to the rotatable first shaft includes the row of high pressure compressor blades, and the row of low pressure turbine blades, the row of low pressure turbine blades connected to a radially outer end of the row of high pressure compressor blades. The second disk is the portion that includes blades 77, 76 where blades 77 are formed on the radially outer end of blades 76, the second disk is indirectly connected to the first shaft 20 consistent with the Applicant’s disclosure. 
	Regarding claim 18, Hawthorne discloses a third disk connected to the rotatable first shaft includes the first row of high pressure compressor blades. The third disk includes the blades 38, 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne.
Regarding claim 1, referring to the embodiment of figure 5, Hawthorne discloses a gas turbine engine comprising: a rotatable first shaft 20; a first disk, the disk containing the blades 35, 34 connected to the first shaft, the first disk including: a row of low pressure compressor blades 34; and a row of high pressure turbine blades 35 connected to a radially outer end of the row of low pressure compressor blades, the turbine blades 35 is on the outer tip of the compressor blades 34; a second disk, the disk containing the blades 38a, 37a connected to the first shaft, the disk is on a second 
However, in the embodiment of fig. 3, Hawthorne teaches a heat exchanger 82 as claimed. Hawthorne states that the use of the heat exchanger can improve the thermal efficiency without increase of peak temperature at the turbine blading and give better performance at partial load. See col. 5, lines 50-55.
	It would have been obvious to an ordinary skilled worker to provide a heat exchanger as claimed to the embodiment of fig. 5 of Hawthorne, as taught by the embodiment of fig. 3 of Hawthorne, in order to improve the thermal efficiency and performance at part load. Id. 

    PNG
    media_image1.png
    672
    1059
    media_image1.png
    Greyscale

	Regarding claim 2, Hawthorne fig. 5 discloses a third disk connected to the first shaft between the first and second disks, the third disk including a row of high pressure compressor blades 21a. The third disk includes blades 21a. The third disk is indirectly connected to the first shaft.
Regarding claim 3, Hawthorne fig. 5 discloses a row of compressor vanes between the first disk and the third disk, any of vanes 29, 42 for instance vane 1.
Regarding claim 4, Hawthorne fig. 5 discloses a fourth disk, labeled above, connected to the first shaft between the third disk and the second disk, the fourth disk including a row of high pressure compressor blades, the blades where fourth disk is pointed at. 
Regarding claim 5, Hawthorne fig. 5 discloses a row of compressor vanes between the third disk and the fourth disk. See vane 2 labeled above.
Regarding claim 6, Hawthorne fig. 5, discloses a row of compressor vanes between the fourth disk and the second disk. See vane 3 labeled above.
See the discussion in claim 13 rejected under Hawthorne fig. 3 above.
Regarding claim 14, Hawthorne discloses the compressor section includes a row of low pressure compressor blades, a row of compressor vanes, a first row of high pressure compressor blades, a row of compressor vanes, a second row of high pressure compressor blades, a row of compressor vanes, and a row of high pressure compressor blades, see LPC 34, HPC at third disk, HPC, at fourth disk, HPC, at 37a, 34A and the vanes intervening each blades.
Regarding claim 15, Hawthorne discloses the turbine section includes a first row of turbine vanes 41, a row of high pressure turbine blades 35, an inter-turbine strut 42, a second row of turbine vanes 41a, and a row of low pressure turbine blades 38a.
Regarding claim 16, Hawthorne discloses a first disk connected to the rotatable first shaft includes the row of LPC blades and the row of HPT blades, the row of HPT blades connected to the radially outer end of the row of LPC blades. The first disk includes 34, 35 where blades 35 are at the radially outer tip of blades 34.
Regarding claim 17, Hawthorne discloses a second disk connected to the rotatable first shaft includes the row of HPC blades and the row of LPT blades, the row of LPT blades connected to a radially outer end of the row of HPC blades, the second 
Regarding claim 18-19, Hawthorne discloses a third disk and a fourth disk as claimed, see the annotated fig. labeled above.
Regarding claim 20, the second disk, the third disk and the fourth disk are connected to the rotatable first shaft via a second shaft 27a. The shaft 27a includes the second disk and a third shaft 20a comprises the third and fourth shaft which would be indirectly connected to the second disk. Alternatively, for the purposes of claim 20, the second disk may be interpreted as disk 35a, 36a where the second-fourth disks would be connected on shaft 20a.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Recuperators at the rear of an aircraft are well known in the art. See Lysholm US 2,162,956. Nested gas turbines are also known in the art. See Hawthorne US 2,454,738. Reverser core engines are similarly known in the art. See 2,540,526. Additional references cited in the references show various aspects of the disclosed invention. However, the disclosed invention appears to be a type of recuperated reverse core, nested turbine which is shown in Hawthorne cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741